EXHIBIT B


                                                                                        July 19, 2019



Personal and Confidential

Trevor Curtis
139 Aberdeen Drive
Cranberry Twp, PA 16066

Re:     Your Pension Benefits under the Komatsu U.S. Pension Plan

Dear Trevor Curtis,

In preparation for your decision to begin receiving your benefit under the Komatsu U.S. Pension
Plan, it is important that you understand the options available to you.

This Retirement Kit contains important information about your pension benefits and the forms you
need to complete before you can begin receiving your benefits. A checklist is enclosed to guide
you through the process. You may defer payments to a later date, but you must commence
payments no later than April 1, 2021 per IRS regulation.

Please complete and return all your election forms and other required documentation to us
in the enclosed envelope no later than 60 days from benefit commencement date. Your
paperwork expires on March 1, 2020. We must receive your completed forms and required
documentation by the first of the month in order for you to begin receiving payment of your Plan
benefit on the first of the following month. Your pension payments will not become effective until
Komatsu Mining Corp. has received all your properly completed forms and applicable
documentation with the commencement date indicated on your Election Form. Please remember to
keep a copy of all forms for your records.

Please take the time to review the material in this kit carefully. If you have any questions about this
information, send your questions to us via email at benefits@mining.komatsu or call the Komatsu
Mining Corp. Benefits Department at 1-800-797-6645.

Best wishes in your forthcoming retirement.

Sincerely,

Komatsu Mining Corp. Benefits Department

Enclosures




Trevor Curtis                                Page 1 of 18                               P.O. Box 554
102765                                                                    Milwaukee, WI 53201-0554
Batch ID: 7109                                                                Direct: 1-800-797-6645
Calc ID: 4799                                                                   Fax: 1-414-670-7420
Retirement Cover Letter                                                    benefits@mining.komatsu
      Case 2:20-cv-01611-BHL Filed 02/05/21 Page 1 of 18 Document 16-2
                                        Benefit Election Checklist                       Information Only




Below is a list of Forms and Notices you need to complete and review in order to receive your pension benefit.
Please review the list carefully to make sure you complete the necessary forms and provide the required
documentation. Please check the personal data printed on each form for accuracy. If there are any
discrepancies, please contact the Komatsu Mining Corp. Benefits Department at 1-800-797-6645.
Note: Please use blue or black ink when you fill out the forms.

Note: If you are an active employee, notify your local Human Resources Department and your manager of your
intent to retire.

                             COMPLETE and RETURN the following to begin receiving
                                           your pension benefit.


 Form 1 – Benefit Election Form. Use this form to elect a benefit payment option. It also serves as a
  verification of your current marital status and disclosure of any Qualified Domestic Relations Order
  (QDRO) or levies that may be placed on your benefit. Review the entire package of materials before you
  make your election.

 Form 2 – Spousal Waiver Form. If you are married and elect a benefit payment option that provides for
  a benefit payable to your surviving spouse of less than the 50% Joint & Survivor with 5 Year Certain & Life
  (or an option which provides less than 50% of your benefit to your spouse) or if you designate someone
  other than your spouse as your beneficiary, your spouse must complete this form and it must be
  notarized.

 Federal Tax and State Tax Withholding Forms (W-4P and Form 3 – State Tax Withholding Form).
  You must choose whether you would like to have income taxes withheld from your monthly pension
  payments. If you do not complete and return the tax forms, or the forms are incomplete/incorrect, Federal
  and State (if applicable) income tax will automatically be withheld as required by law.

 Form 4 – Direct Deposit Form. In order to have your monthly pension check deposited directly into your
  bank account, please complete this form and tape a voided check to the form in the space provided. If you
  do not complete and return this form, your pension check will be mailed to your home address on file.

         Look for this symbol, which identifies the forms you need to complete and return within this kit.




Trevor Curtis                                      Page 2 of 18                                   P.O. Box 554
102765                                                                              Milwaukee,WI 53201-0554
Batch ID: 7109                                                                         Direct: 1-800-797-6645
Calc ID: 4799                                                                            Fax: 1-414-670-7420
Benefit Election Checklist                                                          benefits@mining.komatsu


          Case 2:20-cv-01611-BHL Filed 02/05/21 Page 2 of 18 Document 16-2
                                            Benefit Election Checklist                                Information Only




                               REVIEW the following before making your election.

 All Personal Data on the Benefit Election Form Certain types of personal data may change the value
  of your benefit. If your date of birth or your spouse’s date of birth is incorrect, contact the Komatsu Mining
  Corp. Benefits Department at 1-800-797-6645.

    Certain changes to personal data require proof of documentation, as outlined below.
         Your Date of Birth (or your Spouse’s Date of Birth) – Driver’s License, Passport, Birth
            Certificate or state issued identification
         Current Marital Status – Marriage Certificate, Divorce Decree, Legal Separation

 Notice 1 – Descriptions of Payment Options. This notice describes the forms of payment available to
  you now.

 Notice 2 – Relative Value Comparison. This notice compares the value of the payment options
  available.

 Notice 3 – Notice of Participant’s Right to Defer Benefit Commencement. This provides information
  about delaying the start of your pension benefit.




If you have questions about the forms, please contact the Komatsu Mining Corp. Benefits Department at
1-800-797-6645. Please use blue or black ink, print clearly, sign and date where appropriate and make a copy
of your completed forms for your records.


         RETURN ALL FORMS AND DOCUMENTATION IN THE SELF-ADDRESSED
         ENVELOPE TO:
                      Komatsu Mining Corp. Benefits Department
                                   P.O. Box 554
                             Milwaukee, WI 53201-0554


Note: Only United States Postal Service mail will be accepted; please use Priority or Express mail for expedited service.




Trevor Curtis                                             Page 3 of 18                                        P.O. Box 554
102765                                                                                          Milwaukee,WI 53201-0554
Batch ID: 7109                                                                                     Direct: 1-800-797-6645
Calc ID: 4799                                                                                        Fax: 1-414-670-7420
Benefit Election Checklist                                                                      benefits@mining.komatsu


          Case 2:20-cv-01611-BHL Filed 02/05/21 Page 3 of 18 Document 16-2
                                      Komatsu U.S. Pension Plan
                             Notice 1 – Descriptions of Payment Options

Name of Participant:      Trevor Curtis                          Calculation ID:       7109_4799 102765


Please read carefully to make sure you understand the payment options available under the Plan. We
encourage you to consult a financial advisor to help you understand the effect that starting your Plan benefit
may have on your personal situation.

Normal Forms of Payment Under the Law

If you are single – 5 Year Certain & Life is a monthly annuity payable for your lifetime. When you die,
payments will stop, with no further benefits payable to anyone.

If you are married – 50% Joint & Survivor with 5 Year Certain & Life is a reduced monthly benefit payable
for your lifetime. After you die, your spouse will receive 50% of the amount you were receiving for the rest of
his or her lifetime, if your spouse survives you. If you die before receiving 60 months of payments, the
amount payable to your spouse as a survivor annuity is increased to an amount equal to your benefit
amount for the balance of that 60-month period. After that period ends, your spouse will begin receiving
50% of the amount you were receiving. If you are married and you elect a payment option that provides for
a benefit payable to your surviving spouse of less than the 50% Joint & Survivor with 5 Year Certain & Life
or if you designate someone other than your spouse as your beneficiary, you must provide a notarized
spousal consent.


Optional Forms of Payment
You have a choice as to how your pension benefit will be paid. All optional forms of payment available under
the Plan are described below.
Joint and Survivor Annuities – A joint and survivor annuity provides a monthly benefit for your lifetime.
When you die, a monthly survivor benefit equal to 50%, 66 2/3%, 75% or 100% of the amount you receive is
payable after your death to your surviving spouse for the remainder of his or her lifetime. If you die before
receiving the 60 months of payments, the amount payable to your spouse as a survivor annuity is increased
to an amount equal to your benefit amount for the balance of that 60 month period. After that period ends,
your spouse will begin receiving 50% of the amount you were receiving. Under this method of payment, the
amount payable to you during your lifetime is less than the amount you would receive under the single life
annuity. The reduction is necessary, because of the added cost of providing benefits over two lifetimes. The
amount of the reduction depends upon the age of both you and your surviving spouse and on the
percentage continued after your death.
Certain and Life Annuity – A certain and life annuity is a monthly annuity payable for your lifetime with 5,
10 or 15 years guaranteed. For example, if you die within 5, 10 or 15 years of the date your benefits
commence, payments for the same amount will continue to be paid to your beneficiary (or to your
beneficiary’s estate if your beneficiary dies) for the remainder of the 5, 10 or 15-year guaranteed period.
The payments to your beneficiary will cease after the last guaranteed payment is made. If you are married,
you must provide a notarized spousal consent to elect this option.

Trevor Curtis                                 Page 4 of 18                                        PO Box 554
102765                                                                             Milwaukee, WI 53201-0554
Batch ID: 7109                                                                          Direct: 800-797-6645
Calc ID: 4799                                                                              Fax: 414-670-7420
Desc of Payment Options                                                             benefits@mining.komatsu


         Case 2:20-cv-01611-BHL Filed 02/05/21 Page 4 of 18 Document 16-2
Additional Benefit Due to Late Commencement – an additional benefit will be payable to you because
your Benefit Commencement Date is after your Normal Retirement Date. The Additional Benefit is the sum
of payments which would have been made had you started the monthly benefit on your Normal Retirement
Date, plus interest through your Benefit Commencement Date.




Trevor Curtis                             Page 5 of 18                                    PO Box 554
102765                                                                     Milwaukee, WI 53201-0554
Batch ID: 7109                                                                  Direct: 800-797-6645
Calc ID: 4799                                                                      Fax: 414-670-7420
Desc of Payment Options                                                     benefits@mining.komatsu


        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 5 of 18 Document 16-2
                                                                                                     
                                     Komatsu U.S. Pension Plan
                                   Form 1 – Benefit Election Form

Name of Participant:      Trevor Curtis                Name of Beneficiary:     Linda Joy Curtis
Participant Date of                                    Beneficiary Date of
Birth:                                                 Birth:
Participant’s Social                                   Beneficiary’s Social
Security #:                                            Security #:
                                                       Beneficiary
Employee’s ID #:          102765                       Relationship:            Spouse

This form lists the optional forms of payment available to you under the Komatsu U.S. Pension Plan
("Plan"), with payments beginning January 1, 2020. Refer to the enclosed Descriptions of Pension Plan
Payment Options for an explanation of how each option works. On this form, check the option that you
want to elect, complete any additional information required, sign and initial where indicated, and mail back
together with all forms and documentation. You must sign below and initial where indicated to make a
valid election.

I. Marital Status Declaration

My current marital status is:

 I am single.                                               I am legally separated or divorced.
 I am legally married.*                                     I am widowed.
* Spousal Waiver is required if you are married and are electing a form of benefit that provides for a benefit
payable to your surviving spouse of less than the 50% Joint & Survivor with 5 Year Certain & Life with at
least 50% continuing to your spouse as the beneficiary after your death or if you designate someone other
than your spouse as your beneficiary.

II. QDRO/Levies Notification
(If you do not check one of the three boxes below, we will assume that no QDRO/levies(s) are applicable.)

 Qualified Domestic Relations Order(s) (QDRO)
  A Domestic Relations Order is a judgment, decree or order (made in accordance with state domestic
  relations law) that relates to alimony, marital property rights, or child support; payable to a spouse,
  former spouse, child or other dependent.
 Pending Domestic Relations Order(s) (DRO)
 IRS Levy on Retirement Benefits *
*Provide a copy of IRS Form 668-A.

No QDROs/levies have been accounted for in the calculation of your benefits unless explicitly
stated within this retirement kit.



Trevor Curtis                                Page 6 of 18                                      P.O. Box 554
102765                                                                           Milwaukee, WI 53201-0554
Batch ID: 7109                                                                       Direct: 1-800-797-6645
Calc ID: 4799                                                                          Fax: 1-414-670-7420
Benefit Election Form                                                             benefits@mining.komatsu


         Case 2:20-cv-01611-BHL Filed 02/05/21 Page 6 of 18 Document 16-2
                                                                                                      
III. Election of Form of Benefit Payment

The benefits shown below were calculated assuming a commencement date of January 1, 2020. After
you’ve returned this form with an elected payment option, we will verify your actual termination date and
final accrued benefit. If you do not commence on January 1, 2020, your actual benefit amount may differ
from the amounts shown here. Your payments cannot begin until we receive all of your final information.

Note: If you are married and elect an option that provides for a benefit payable to your surviving spouse of
less than the 50% Joint & Survivor with 5 Year Certain & Life (or an option which provides less than 50% of
your benefit to your spouse) or if you designate someone other than your spouse as your beneficiary, your
spouse will need to complete Form 2 – Spousal Waiver Form.

Please check the form of payment you would like to receive. (You may check only one option.)

       Option           Monthly Benefit of:           If Your Beneficiary Is Living at the Time of Your
                                                      Death
      50% J&S          Provides a monthly benefit    Beneficiary receives 50% of your benefit, or $571.29
                        of $1,142.57 for your         for the remainder of his/her lifetime. If you die before
                        lifetime.                     receiving 60 months of payments, the amount
                                                      payable to your beneficiary is increased to
                                                      $1,142.57 for the balance of that 60-month period.
      66 2/3% J&S      Provides a monthly benefit    Beneficiary receives 66 2/3% of your benefit, or
                        of $1,095.31 for your         $730.21 for the remainder of his/her lifetime. If you
                        lifetime.                     die before receiving 60 months of payments, the
                                                      amount payable to your beneficiary is increased to
                                                      $1,095.31 for the balance of that 60-month period.
      75% J&S          Provides a monthly benefit    Beneficiary receives 75% of your benefit, or $804.74
                        of $1,072.99 for your         for the remainder of his/her lifetime. If you die before
                        lifetime.                     receiving 60 months of payments, the amount
                                                      payable to your beneficiary is increased to
                                                      $1,072.99 for the balance of that 60-month period.
      100% J&S         Provides a monthly benefit    Beneficiary receives 100% of your benefit, or
                        of $1,011.42 for your         $1,011.42 for the remainder of his/her lifetime. If you
                        lifetime.                     die before receiving 60 months of payments, the
                                                      amount payable to your beneficiary is increased to
                                                      $1,011.42 for the balance of that 60-month period.
      5 Year Certain   Provides a monthly benefit    If you die prior to receiving 60 monthly payments, the
       & Life           of $1,312.85 for your         remaining payments will be made to your beneficiary
                        lifetime.                     in the amount of $1,312.85 per month. If you die
                                                      after receiving 60 monthly payments, no other
                                                      benefits will be paid to anyone.
      10 Year          Provides a monthly benefit    If you die prior to receiving 120 monthly payments,
       Certain & Life   of $1,201.00 for your         the remaining payments will be made to your
                        lifetime.                     beneficiary in the amount of $1,201.00 per month. If
                                                      you die after receiving 120 monthly payments, no
                                                      other benefits will be paid to anyone.
      15 Year          Provides a monthly benefit    If you die prior to receiving 180 monthly payments,
Trevor Curtis                                Page 7 of 18                                      P.O. Box 554
102765                                                                           Milwaukee, WI 53201-0554
Batch ID: 7109                                                                       Direct: 1-800-797-6645
Calc ID: 4799                                                                          Fax: 1-414-670-7420
Benefit Election Form                                                             benefits@mining.komatsu


         Case 2:20-cv-01611-BHL Filed 02/05/21 Page 7 of 18 Document 16-2
                                                                                                    
       Certain & Life   of $1,079.82 for your        the remaining payments will be made to your
                        lifetime.                    beneficiary in the amount of $1,079.82 per month. If
                                                     you die after receiving 180 monthly payments, no
                                                     other benefits will be paid to anyone.


Defer Payment
                        You can defer payment of benefits to a later time. Please keep in mind that under
      Defer
                        all circumstances your pension must start to be paid by April 1 of the year after the
       Payment
                        year you attain age 70 ½. Your benefit options will be recalculated to reflect the
                        actual date (in the future) you wish to begin payment. You will need to contact the
                        Komatsu Mining Corp. Benefits Department at least 30 days but not more than
                        180 days prior to this date to apply for your pension benefit. Please refer to
                        Notice 3 – Notice of Participant’s Right to Defer Benefit Commencement for
                        additional information about delaying the start of your pension.*


* If you do not return this Benefit Election Form, you will have been deemed to have deferred
  payment of your benefit to a later date.




Trevor Curtis                               Page 8 of 18                                      P.O. Box 554
102765                                                                          Milwaukee, WI 53201-0554
Batch ID: 7109                                                                      Direct: 1-800-797-6645
Calc ID: 4799                                                                         Fax: 1-414-670-7420
Benefit Election Form                                                            benefits@mining.komatsu


         Case 2:20-cv-01611-BHL Filed 02/05/21 Page 8 of 18 Document 16-2
                                                                                                     
IV. Designation of Additional Beneficiaries For Pension Benefit
(To be completed if you are electing a 5, 10 or 15 Certain and Life Annuity and you wish to have multiple
beneficiaries). This is not required if you elect a Joint and Survivor Annuity. If you have any changes to
your beneficiaries, please call the Komatsu Mining Corp. Benefits Department at 1-800-797-6645.

I hereby direct that upon my death after my retirement, the amounts payable with respect to my death under
the Plan, if any, shall be paid to the following person(s) or legal entities as my PRIMARY
BENEFICIARY(IES):



SSN             Name                   Address                               Relationship     Percentage




SSN             Name                   Address                               Relationship     Percentage


The form of distribution of such amounts shall be pursuant to the distribution provisions of the Plan.

If I have designated more than one primary beneficiary above, the death benefit shall be equally divided
among my primary beneficiaries who are living at the time of my death unless I specify otherwise on this
form. If no primary or contingent beneficiary survives me, the entire amount should be paid according to
the terms of the Plan. If a beneficiary is alive and otherwise eligible to receive a benefit on the date of my
death, but dies before actually receiving payment, the benefit that would have been paid to the deceased
beneficiary shall instead be paid to the deceased beneficiary's estate, subject to the applicable terms of the
Plan.

If I am married on the date of my death and my death precedes the distribution of Plan benefits to me, the
death benefit under the Plan shall be paid to my surviving spouse in the form of the survivor annuity
described in the Plan, unless an election not to receive such survivor annuity has been made with spousal
consent. In the event a survivor annuity is paid to my surviving spouse, no death benefit will be available to
the beneficiary or beneficiaries designated above.




Trevor Curtis                                Page 9 of 18                                      P.O. Box 554
102765                                                                           Milwaukee, WI 53201-0554
Batch ID: 7109                                                                       Direct: 1-800-797-6645
Calc ID: 4799                                                                          Fax: 1-414-670-7420
Benefit Election Form                                                             benefits@mining.komatsu


         Case 2:20-cv-01611-BHL Filed 02/05/21 Page 9 of 18 Document 16-2
                                                                                                        
V. Participant Authorization
(You must read the following information & sign below to finalize your election.)

Election

       My benefits under the Plan will be paid to me in the form of a 50% Joint & Survivor with 5 Year
        Certain & Life if I am married, or a 5 Year Certain & Life if I am unmarried, unless I waive my right to
        receive that form of payment. If I am married, my spouse must consent to this waiver by
        completing the Form 2 – Spousal Waiver Form in the witness of a notary public.

       I have reviewed all of my options, and I understand the financial effect of waiving the Qualified Joint
        and Survivor Annuity or 5 Year Certain & Life available to me.
       If my benefit is calculated based on the amount of my primary Social Security benefit, I have the
        right to supply my actual primary Social Security benefit or actual wage history obtained from the
        Social Security Administration for periods prior to my termination of employment and to have my
        accrued benefit determined on the basis of such actual Social Security benefit amount or actual
        wage history.
       I have been informed of the actual or the estimated amount of my benefit under each optional form
        of payment currently available under the terms of the Plan. I elect to have my benefit paid to me as
        I have indicated on this form.
       I may rescind my election at any time prior to 7 days before my Benefit Commencement Date,
        January 1, 2020 (or if later, seven days after receipt of this benefit election kit).
       If I die before January 1, 2020, this election will be revoked and my surviving Spouse will receive a
        pre-retirement survivor annuity.
       My Social Security Number (last 4 digits), full legal name and date of birth as shown on Page 1 of
        this Benefit Election Form are correct.

Marital Status and Spousal Consent
       My Spouse’s consent is irrevocable unless I change my election.
       The spousal consent requirement is waived if I do not have a Spouse. Therefore, if I attested to
        being divorced, legally separated, widowed or single in the Marital Status Declaration section of this
        form, I acknowledge and represent that I do not have a Spouse as of the date this form is signed.
       A notarized spousal consent is valid only for the Spouse who signs the consent. If I am divorced or
        legally separated (or if I am not now married), but I marry between the time this form is signed and
        my Benefit Commencement Date, this election will be invalid because my new Spouse will then be
        eligible for the Joint and Survivor Annuity, unless notarized spousal consent is received from the
        new Spouse.
       Any Qualified Domestic Relations Order (QDRO) that has assigned all or a portion of my pension
        benefit to an alternate payee will affect the amount of my benefit. I am required to notify Komatsu
        Mining Corp. of the existence of any such legal order, and if I fail to do so, accept legal and financial

Trevor Curtis                                 Page 10 of 18                                      P.O. Box 554
102765                                                                             Milwaukee, WI 53201-0554
Batch ID: 7109                                                                         Direct: 1-800-797-6645
Calc ID: 4799                                                                            Fax: 1-414-670-7420
Benefit Election Form                                                               benefits@mining.komatsu


        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 10 of 18 Document 16-2
                                                                                                        
        liability for my failure to notify. Except as disclosed in these materials, there is no QDRO or pending
        DRO relating to my benefit.
       If I attested to being single, legally separated or widowed in the "Marital Status" section of this form,
        I acknowledge and represent that I do not have a spouse as of the date this form is signed. If this
        representation is false, I accept legal and financial liability for the Plan's reliance on this
        representation.

Distribution and Tax Information
       I cannot change my payment effective date after payments have begun.




Signature of Participant                                      Date


Print Name                                                    Telephone Number




Trevor Curtis                                 Page 11 of 18                                      P.O. Box 554
102765                                                                             Milwaukee, WI 53201-0554
Batch ID: 7109                                                                         Direct: 1-800-797-6645
Calc ID: 4799                                                                            Fax: 1-414-670-7420
Benefit Election Form                                                               benefits@mining.komatsu


        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 11 of 18 Document 16-2
                                  Komatsu U.S. Pension Plan
                             Notice 2 – Relative Value Comparison

Name of Participant:    Trevor Curtis                              Calculation ID:    7109_4799 102765


To help you understand the payment options available to you, the chart below shows the "relative
value" of your payment options compared to a 5 Year Certain & Life as of various representative ages.
This chart helps you to compare the value of distributions paid in different forms at those representative
ages. The comparison is made using an interest rate of 6.00% and life expectancy based upon the
RP2014 Bottom Quartile of Annuitants table (male retiree with female beneficiary), which may be
different than the Plan’s interest rates and life expectancy assumptions.

The relative values below are based on average life expectancies. The actual value of payments ultimately
made under any payment option will depend on how long you live and, for the Joint and Survivor payment
options, if applicable, how long your surviving spouse lives. In other words, these values are based on
average circumstances for participants as a whole and may not reflect your individual situation.

These illustrations are meant to help you to evaluate your payment options. However, the exact values of
payment options will vary for every combination of participant and joint annuitant ages. If you want to obtain
a relative value comparison that is specific for your age for the optional forms of benefit payment that
currently are available to you, please contact the Benefits Department at 800-797-6645.

  Payment Option              Relative Value              Relative Value              Relative Value
                             Percent at Age 55           Percent at Age 60           Percent at Age 65
Single Life Annuity with                N/A                       N/A                        100%
60 Months Guaranteed
10 Year Certain & Life                  N/A                       N/A                        98%
Annuity
15 Year Certain & Life                  N/A                       N/A                        97%
Annuity
50% Joint and Survivor                  N/A                       N/A                        100%
Annuity
66 2/3% Joint       and                 N/A                       N/A                        99%
Survivor Annuity
75% Joint and Survivor                  N/A                       N/A                        99%
Annuity
100%      Joint     and                 N/A                       N/A                        99%
Survivor Annuity

Joint and survivor annuity options were determined assuming you and your joint annuitant are the exact same
age. See Description of Pension Plan Payment Options.

Your Actual Benefit Amount

The information presented in this notice is based on a hypothetical participant at a representative range of
ages and a comparison of the relative value at those representative ages; it is not based on the amount of
Trevor Curtis                                 Page 12 of 18                                    P.O. Box 554
102765                                                                           Milwaukee, WI 53201-0554
Batch ID: 7109                                                                       Direct: 1-800-797-6645
Calc ID: 4799                                                                          Fax: 1-414-670-7420
Relative Value                                                                    benefits@mining.komatsu

        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 12 of 18 Document 16-2
your actual benefit. The amount of your actual benefit is provided in the enclosed benefit statement. You
can use this amount to estimate the relative value of how much you would receive under each of the forms
of payment under the Plan by referring to the above table.

Please refer to Notice 1 – Description of Payment Options for a description of your payment options and
Form 1 – Benefit Election Form for the actual dollar amounts payable under the various payment options
available to you.


How to Interpret the Relative Value Percentages:

Generally, a payment option with a higher relative value is more valuable than a payment option with a
lower relative value. (So an option with 100% relative value would be more valuable than one with an 85%
relative value.) However, there are some things you should consider carefully before you make a choice
based on these assumptions. Here are a few examples:
   If you live longer than our assumptions, you will receive greater value than illustrated. Of course, the
    possibility exists that you may not live as long as our assumptions project; in that case you will receive
    less value.
   There are many different factors that can have an effect on the relative value of the benefits you
    receive. For example, there could be significant variations between your age (and the age of any joint
    annuitant) and the ages that were used for purposes of the illustrations above. Interest rates may also
    fluctuate in the future. In some cases these variations could result in your receiving greater value than
    illustrated above and in others less value.
   Certain payment options may have tax implications that may deter you from choosing that option, even
    their relative value is high.
   If you have a more immediate financial need, it may make sense to choose an option that provides
    more cash up front, even if it has a lower relative value.
You should evaluate your payment options based on your own situation and your personal needs. Use the
relative values as a guide, but understand that they are based on assumptions that may not wholly apply to
your situation. You may wish to contact a financial or tax advisor before you make a choice to be sure you
fully understand your payment options and their implications.




Trevor Curtis                                Page 13 of 18                                     P.O. Box 554
102765                                                                           Milwaukee, WI 53201-0554
Batch ID: 7109                                                                       Direct: 1-800-797-6645
Calc ID: 4799                                                                          Fax: 1-414-670-7420
Relative Value                                                                    benefits@mining.komatsu

        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 13 of 18 Document 16-2
                                                                                                                             
                                           Komatsu U.S. Pension Plan
                                         Form 2 – Spousal Waiver Form

Name of Participant:          Trevor Curtis                                    Calculation ID:       7109_4799 102765

Spousal Waiver
By signing this document, I, legal spouse of Trevor Curtis, acknowledge the following:
     I am the legal spouse of the above-named Participant in the Plan.
     I understand that the normal form of payment for a married participant from the Plan is the 50% Joint &
      Survivor with 5 Year Certain & Life (QJSA), which would provide a monthly income for life to me if my
      spouse died before me.

IMPORTANT! This form must be signed in the presence of a notary and will not be accepted as complete if the
Certification of Notary is missing or is signed on a different date than your spouse’s signature.
If prepared outside of the United States, compliance with the notary requirements of the foreign jurisdiction is required.




    Signature of Spouse                              Spouse’s Printed Name                     Today’s Date
                                                                                               (Must Match Notary
                                                                                               Date Below)
CERTIFICATION OF NOTARY
On this _____________ day of ________________________, 20____, the above listed Spouse personally
acknowledged and completed this instrument before me.



       Signature of Notary                                                 Commission Expiration

                                                                           Notary Seal and/or Ink Stamp
       Notary’s Printed Name                                               as required by State (below)




Trevor Curtis                                            Page 14 of 18                                           P.O. Box 554
102765                                                                                             Milwaukee, WI 53201-0554
Batch ID: 7109                                                                                         Direct: 1-800-797-6645
Calc ID: 4799                                                                                            Fax: 1-414-670-7420
Waiver                                                                                              benefits@mining.komatsu


          Case 2:20-cv-01611-BHL Filed 02/05/21 Page 14 of 18 Document 16-2
                                      Komatsu U.S. Pension Plan
                                    Form 3 – Tax Withholding Form

Name of Participant:           Trevor Curtis                       Calculation ID:        7109_4799
State of Residence:            PA

Instructions
You must complete this Tax Withholding Form distribution of your benefit. It is suggested that you seek advice
from an individual familiar with your tax situation before completing the form. Note that the information provided
below relates to withholding on monthly payment amounts only. For Federal tax purposes, the required
withholding is 20% if you elect to receive the distribution as cash. The amount required to be withheld for state
tax purposes varies by state.

Please read the information below before you begin entering any information. The form should be completed
based on your personal tax situation and returned to the . Please note that Federal Income Tax withholding
applies to all monthly pension payments and State Tax rules vary depending on your state of residence.

Depending on your state of residence, you may choose to:
    Have an additional fixed dollar amount withheld;
    Have tax withheld based on marital status and number of allowances; or,
    Have no tax withheld and be liable for any required tax payments.

If the form is not submitted, taxes will be calculated based on the state default rules. If withholding is required,
this amount will be withheld from your pension payment.

Estimated Tax Payments
If you elect not to have taxes withheld, or if the amount of federal income tax withheld is not enough, you may be
responsible for the payment of an estimated tax during the year, and for filing Form 1040-ES (Declaration of
Estimated taxes for Individuals). You may incur penalties under the estimated tax rules if your withholding and
any estimated tax payments you make are not sufficient.

Revoking Tax Withholding Elections After You Retire
Your election will remain in effect until you revoke it. You may revoke your election at any time by returning a
new signed and dated Tax Withholding Form to the address listed below. You may change or revoke
withholding elections as often as you wish. Any change will be processed as received, but generally will be
effective no later than the second month after its receipt.




                                                    Page 15                            Batch_Calc ID: 7109_4799
                                                                                                    Trevor Curtis
                                                                                           Tax Withholding Form

        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 15 of 18 Document 16-2
                                  Form 3 – Tax Withholding Form




I. State Tax Withholding Information For Annuity Payments
   If you reside in Iowa, Kansas, Massachusetts, Nebraska, Vermont or Virginia, and you have federal tax
    withheld from your pension/annuity payment, it is mandatory that state tax also be withheld. No separate
    state election is allowed. If you want no state tax withheld, and you reside in one of the above states, you
    MUST elect to have no federal tax withheld below.
   If you reside in Arkansas, California, Delaware, Georgia, Maine, Oklahoma or Oregon, your state tax
    withholding will be the same as your federal tax election below, unless you indicate in the election box in
    Section II of this form a different election for state purposes.
   If you reside in Alabama, Colorado, DC, Idaho, Indiana, Kentucky, Louisiana, Maryland, Minnesota,
    Missouri, Montana, North Carolina, North Dakota, New Jersey, New Mexico, New York, Ohio,
    Pennsylvania, Puerto Rico, Rhode Island, South Carolina, Utah, Wisconsin or West Virginia state tax
    withholding is voluntary, but a tax form is still required.
   The states of Alaska, Florida, Hawaii, Illinois, Mississippi, Nevada, New Hampshire, South Dakota,
    Tennessee, Texas, Washington, and Wyoming do not require state tax withholding on pension/annuity
    payments. If you reside in any of these states you should not elect to have state tax withheld.
   If you reside in Arizona and wish to have state tax withheld, you must complete Arizona Form A-4. The
    Arizona Form A-4 can be found on the Arizona Department of Revenue website at
    https://azdor.gov/forms/withholding-forms
    If you reside in Michigan, you might be required to have state taxes withheld. The MI Form W-4P can be
    found on the State of Michigan website at http://www.michigan.gov/taxes/
   If you reside in Connecticut and you wish to make a withholding election, you must complete Form CT-W4P,
    which can be found on the State of Connecticut website at http://www.ct.gov/drs. Otherwise, taxes will be
    withheld.




                                                  Page 16                           Batch_Calc ID: 7109_4799
                                                                                                 Trevor Curtis
                                                                                        Tax Withholding Form

        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 16 of 18 Document 16-2
                                    Form 3 – Tax Withholding Form


II. State Tax Withholding Election - Please elect your state income tax withholding for your monthly pension
payments from the Komatsu U.S. Pension Plan by checking the applicable boxes below.


State Tax – All state tax elections are subject to the rules in effect in your state of residence and the agreement of
the plan’s trustee to carry out your election. If your tax jurisdiction is a state other than the states listed
above, indicate the state here:___________________
 1.         No Withholding. (Not available in all states.) I elect to have no state income tax withheld from my
             monthly payments. I understand that I remain liable for payment of state income taxes and may be
             subject to tax penalties under the estimated tax rules if my payments of estimated tax and
             withholding are not adequate.
2.          Standard Withholding. (Not available in all states.) I elect to have my state income tax withholding
             taken from each monthly payment. This amount should be determined based on the marital status
             and number of allowances indicated below.
              Single and _____ allowances (you must enter number of allowances)
              Married and _____ allowances (you must enter number of allowances)
              Married but at a higher single rate and __ allowances (you must enter number of allowances)
             Additional Withholding. I elect to have the following additional amount withheld from each of my
             monthly payments $__________. (Please leave blank if not applicable.) (Not available in all states.)
3.          Flat Tax Withholding. I elect to have the following amount withheld from each of my monthly
             payments instead of standard withholding: $____________. (Not available in all states.) I
             understand that I remain liable for payment of state income taxes and may be subject to tax
             penalties under the estimated tax rules if my payments of estimated tax and withholding are not
             adequate.

Signature of Participant                                                    Date




                                                     Page 17                            Batch_Calc ID: 7109_4799
                                                                                                     Trevor Curtis
                                                                                            Tax Withholding Form

        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 17 of 18 Document 16-2
                                    Komatsu U.S. Pension Plan
                                   Form 4 – Direct Deposit Form

Name of Participant:    Trevor Curtis                      Calculation ID:     7109_4799 102765


Payee’s Authorization (To be completed by Payee)
 I, Trevor Curtis, hereby authorize that my monthly pension benefit be electronically transferred through
  the use of the Automated Clearing House (ACH) to my account at the institution listed below. I have
  attached a voided check for my checking account.
 I verify the accuracy of the information below and agree to refund any amounts found to be
  overpayments.
 This authorization will remain in effect until I have cancelled or changed it in writing. I understand that
  my institution will furnish the Trustee with the necessary assurance that it will refund any payment
  received or credited to my account in error or after my death.


Institution Name                                         Institution Address (include Branch if applicable)


ACH Routing / Transit Number                             City                       State Zip


Payees’ Bank Account Number                              Type of Account (please check one)
                                                           Checking           Savings (no check required)
Signature of Payee


Signature of Joint Account Holder (if applicable)        Date

Direct Deposit will be through Electronic Funds Transfer unless the bank or financial institution listed above
does not participate in the ACH or is located outside of the United States or Canada. THE FIRST
PAYMENT WILL BE VIA CHECK AND WILL BE MAILED TO YOUR HOME ADDRESS. RETURN THIS
FORM TO: Komatsu Mining Corp. Benefits Department,P.O. Box 554, Milwaukee WI 53201-0554




                                      Please tape voided check here




Trevor Curtis                                   Page 18 of 18                                   P.O. Box 554
102765                                                                            Milwaukee, WI 53201-0554
Batch ID: 7109                                                                        Direct: 1-800-797-6645
Calc ID: 4799                                                                           Fax: 1-414-670-7420
Direct Deposit Form                                                                benefits@mining.komatsu


        Case 2:20-cv-01611-BHL Filed 02/05/21 Page 18 of 18 Document 16-2
